The State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 4, 2014

                                   No. 04-12-00398-CR

                                    Robert WATSON,
                                       Appellant

                                              v.

                                THE STATE OF TEXAS,
                                      Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-1543-CR
                         Honorable Gary L. Steel, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court